Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Claims 1-25,27-32 and 34-39 are pending. Claims 26,33 and 40 have been cancelled. Claims 37-39 have been withdrawn from consideration due to a non-elected invention. Claim 1 has been amended.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-5,10-13,17-23,25,27-32,34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (WO 2012/035342) in view of Hibbs (WO 99/32599).
Burkinshaw teaches treatment of soiled laundry in wash cycles with polymeric particles comprising and aqueous medium and a surfactant (abstract). Burkinshaw teaches the polymeric particles are first treated with the cleaning agent and then the laundry is treated with the particles comprising the cleaning agent (abstract, paragraph 0009,0035). Burkinshaw teaches the cleaning agent is an anionic surfactant such as sodium dodecabenzene sulfonate, which meets the claimed limitation of hydrophilic cleaning agent (paragraph 0073, 0043) and is used in 0.1-99.9% based on the particle cleaning agent (paragraph 0056). Burkinshaw teach the polymeric particles comprise polyethylene terephthalate, nylon6 or nylon 6,6 (paragraph 0030) and the particle size is 1-6.0mm with a cylindrical, spherical or cuboid shape (paragraphs 0031-0034). Burkinshaw teaches the particles can be used for greater than 20 cycles and particles are recovered and reused in up to 500 cleaning cycles (paragraph 0020-0021,0035). Burkinshaw teaches that builders such as polycarboxylates of polymaleic acid are used (paragraph 0060). Burkinshaw teaches polyacrylates (paragraph 0063). Burkinshaw teaches agitating the particles with the soiled textile in a laundering operation, recovering the cleaning particles and using the recovered particles in a subsequent washload (pages 15-17) wherein the wash temperature was 20 degrees C (paragraph 0076). 
Burkinshaw does not specify the hydrophilic agent is dispersed throughout the particle or teach fillers. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polymeric particles of Burkinshaw to contain the hydrophilic cleaning agent and fillers inside the particle prepared by extrusion as Hibbs teaches detergent particles are conventionally prepared by mixing surfactants, builders, fillers, polymers and other conventional detergent ingredients and extruding the mixture in an extruder of length to diameter ratio of 30:1. Using conventional mixing and extrusion means to prepare particles is obvious to produce particles with the hydrophilic agents dissolved or dispersed throughout the particle. Adding conventional laundering detergent agents such as fillers is obvious as they are routinely used as laundry detergent cleaning adjuncts.
It would have been obvious to select the instantly claimed anionic surfactants and builders and use the particles in cleaning soiled laundry and reusing them in multiple cycles because Burkinshaw teach foamed nylon particles of the claimed particle size comprising the same surfactants and builders are effective reusable stain removal agents in multiple laundering cycles for cleaning soiled garments. Since Burkinshaw teaches the same polymers of nylon 6 and nylon 6,6, it is expected the structures would have the same absorption properties of the coated cleaning agent and would have substantially no 
Regarding the extruder with a barrel length to diameter ratio of at least 5:1, since Hibbs teaches an extruder of L:D ratio of 30:1, selecting the extruder with a barrel length to diameter ratio would be obvious to arrive at the claimed size. Optimizing the ratio to produce particles of the claimed size could be achieved through routine experimentation and applicant has not demonstrated the criticality of the claimed extruder ratio, indicating that it would be obvious to achieve it through routine experimentation.

Claims 1-23,25,27-32,34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (WO 2012/035342) in view of Hibbs (WO 99/32599) and further in view of Baston (US 2009/0186798).
Burkinshaw and Hibbs are relied upon as set forth above.
Burkinshaw and Hibbs do not teach the dye transfer inhibitors, maleic co acrylic acid copolymers, and polyether block polyamides.
Baston teaches laundry detergents conventionally contain dye transfer inhibitors such as polyvinylpyrrolidones (paragraph 0046) and can also contain imidazole units in the polymer (paragraph 0054). Baston teaches block copolymers of polyether and polyimides also have dye transfer inhibiting properties (paragraph 0060). Baston further teaches incorporating dispersing agents such as maleic acrylic copolymers (paragraph 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Burkinshaw and Hibbs by incorporating the polyvinylpyrrolidone imidazoles, maleic acrylic copolymers and fillers as Baston teaches these agents are effective as dye transfer inhibitors, dispersants and fillers and are conventionally used in laundry detergents which provide color care properties to laundry. Using known cleaning agents in the detergent particles would be obvious to provide color care benefits to the laundry. Burkinshaw invites the inclusion of additional laundry additives into the compositions.

Claim 1-13,17-25,27-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (WO 2012/035342) in view of Hibbs (WO 99/32599) and further in view of Jenkins (US 2013/0276242).
Burkinshaw and Hibbs are relied upon as set forth above.
Burkinshaw and Hibbs do not teach the dye transfer inhibitors, or the density of the particles.
	Jenkins teaches polymeric foamed particles used in laundering fabrics have density of 0.5-2.5 g/cm3 to provide optimal cleaning performance (abstract, paragraph 0033). Jenkins teaches particles of 1.3-6 mm (paragraph 0034) which are nylon 6 and 6,6 (paragraph 0090) and foamed (paragraph 0030). Jenkins teaches the particles are added with additional cleaning agents (paragraph 0093) such as anionic surfactants and dye 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Burkinshaw and Hibbs by incorporating the polyvinylpyrrolidone imidazoles, and 0.5-2.5 g/cm3 density of particles as Jenkins teaches these agents are effective as dye transfer inhibitors that are conventionally used in laundry detergents which provide color care properties to laundry. Using known cleaning agents in the detergent particles would be obvious to provide color care benefits to the laundry. Burkinshaw invites the inclusion of additional laundry additives into the compositions. Jenkins teaches the 0.5-2.5g/cm3 density of the same nylon particles foamed and of similar dimensions is effective in providing improved cleaning benefits to the laundry. 

Claims 1-3,6-13,17-20,23-25,29-32,34 are rejected under 35 U.S.C. 103 as being unpatentable over Waddon (WO 2014/006425).
Waddon teaches treatment of soiled laundry in wash cycles with polymeric polyamide particles (paragraph 0022) comprising releasable agents such as anionic surfactant, dye transfer inhibitor such as polyvinylpyrrolidone or copolymers of n-vinylpyrrolidone and N-vinylimidazole (paragraph 0052), zeolites, kaolinites, montmorillonites or bentonite (meets the limitation of filler, paragraph 0052) and builders (paragraphs 0012,0018,0032,0046-0047,0057,00122). Waddon teaches the density of the particles is 0.5-2.5 g/cm3 (paragraph 0026). Waddon teaches the polymeric particles are first prepared with the cleaning agent by mixing and extrusion with a 28:1 length to 
	Waddon does not teach all the claimed limitations in a single embodiment, but the limitations can be arrived at from selection of the teachings of Waddon.
	It would have been obvious to neo of ordinary skill in the art at the time the invention was made to select the claimed anionic surfactant, builders and dye transfer inhibitors as hydrophilic cleaning agents for use in polymeric particle detergent particles and laundering methods as Waddon teach these agents as effective in removing soil from laundry and efficiently cleaning through multiple washes and reusing in multiple cycles. Using in 10 cycles would be obvious as maximum reuse of similar particles with similar ingredients could be optimized. Waddon further teaches the benefit of mixing the polymers and release cleaning agents together and extruding in an extruder with a 28:1 length to diameter ratio for the benefit of producing particles with the release cleaning . 

Claims 4,5,19-22,27-29,31,35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Waddon (WO 2014/006425) in view of Burkinshaw (WO 2012/035342).
Waddon is relied upon as set forth above.
Waddon does not specify the particle size, nylon 6 or 6,6, and sulfonated anionic surfactants such as dodecyl benzene sulfonate and re-using in at least 10 cleaning procedures.
Burkinshaw teaches the cleaning agent is an anionic surfactant such as sodium dodecabenzene sulfonate, which meets the claimed limitation of hydrophilic cleaning agent (paragraph 0073, 0043). Burkinshaw teach the polymeric particles comprise polyethylene terephthalate, nylon 6 or nylon 6,6 (paragraph 0030) and the particle size is 1-6.0mm with a cylindrical, spherical or cuboid shape (paragraphs 0031-0034). Burkinshaw teaches the particles can be used for greater than 20 cycles and particles are recovered and reused in up to 500 cleaning cycles (paragraph 0020-0021,0035). Burkinshaw teaches agitating the particles with the soiled textile in a laundering operation, recovering the cleaning particles and using the recovered particles in a subsequent washload (pages 15-17) wherein the wash temperature was 20 degrees C (paragraph 0076). 

Since Burkinshaw teaches the same polymers of nylon 6 and nylon 6,6, it is expected the structures would have the same absorption properties of the coated cleaning agent and would have substantially no phase separated domains of the hydrophobic material having any linear dimension which is larger than 1mm. Since the particles can in some embodiments be 1 mm in size, and are solid, this limitation would be met as the cleaning particle itself is 1 mm or less than the “larger than 1 mm” dimension. 



Response to Arguments
Applicant’s amendments were sufficient to overcome the prior art of record.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hibbs (WO 99/32599) and Waddon (WO 2014/006425). Both references teach it is known to mix together detergent ingredients with polymers and extrude them into particulate form to produce a polymeric particle with a hydrophilic agent dispersed or dissolved throughout the volume. Regarding the unexpected results claimed in applicant’s 1.132 declaration filed January 19, 2021. The data shown are not commensurate in scope with the claimed subject matter as the data are only for nylon 6 particles of 7 mm diameter containing a vinylpyrrolidone/vinylimidazole dye transfer inhibitor at 5%. The claims are to any thermoplastic polyamide, particle sizes of 1-00 mm, and hydrophilic materials chosen from the genus of surfactant, any dye transfer inhibitor, builder or polyether with no concentration limitations. The data shown cannot be extended to the must broader teachings of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761